Two of the complainants in this cause are residents of this state and four are non-residents. The defendants have applied for an order requiring the non-resident complainants to give security for costs in accordance with section 8 of the Chancery act (Revision of 1902). 1 Comp. Stat. p. 413.
In the case of Jones v. Knauss, 33 N.J. Eq. 188,
Vice-Chancellor Van Fleet held that a non-resident complainant will not be required to give security for costs if he is joined with a resident complainant, which practice seems to have been followed in this court.
The statute in effect at the time Vice-Chancellor Van Fleet wrote his opinion in Jones v. Knauss, supra, was section 17 of the Chancery act (Revision of 1875), Rev. of N.J. p. 106.
This latter statute, so far as the question to be determined is concerned, is identical with the present statute. In support of the motion the defendants have cited the recent cases *Page 592 
of Kearney v. Baptist (Circuit Court, 1932), 10 N.J. Mis.R. 431; 159 Atl. Rep. 405, and Marino v. Shiff Realty Co.
(Common Pleas, Union County, 1933), 11 N.J. Mis. R. 96;164 Atl. Rep. 577, construing section 204 of the Practice act (Revision of 1903; 3 Comp. Stat. p. 4115); both of these cases relate to security in an action at law where a non-resident plaintiff was joined with a resident plaintiff.
I do not feel that the law, as heretofore established in this court, is affected by the latter two cases which relate to actions at law alone.
The motion will be dismissed. *Page 593